DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of species of 
    PNG
    media_image1.png
    207
    277
    media_image1.png
    Greyscale
in the reply filed on June 16, 2022 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was anticipated by the prior art.  Therefore, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.
4.	Claims 1-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 31, 2022.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on March 27, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
7.	Claims 4-9 encompass Applicant’s elected species and are under examination.  Claims 1-3 do not encompass Applicant’s elected species and are currently withdrawn pursuant MPEP 803.02.  Claims 4-9 are rejected as set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170098778.  The reference has a publication date of April 6, 2017 which antedates the present claims having an effective filing date of October 23, 2018 and priority claim to foreign applications dated October 27, 2017 and October 12, 2018.  
The reference teaches compositions for an organic optoelectronic device which includes a first compound of Formula 1 (
    PNG
    media_image2.png
    202
    263
    media_image2.png
    Greyscale
) and a second compound of formula 2 (
    PNG
    media_image3.png
    143
    180
    media_image3.png
    Greyscale
) – eg. abstract, page 1.  A preferred embodiment for a second compound is 
    PNG
    media_image4.png
    199
    230
    media_image4.png
    Greyscale
which is Applicant’s elected species.  Page 144.  The reference teaches an organic optoelectronic device the includes the composition described, wherein such device can be used as a light emitting device (ie. electroluminescent material) – see page 1 of reference.  The composition can further include, for example, a phosphorescent dopant (ie. a host compound) – see page 172, claim 15.  The reference teaches all the claimed limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 4-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Determination of scope and contents of the claims of the copending application
Present claims 4-8:
The claims are drawn to a plurality of host materials comprising a first host material comprising a compound of formula 1 
    PNG
    media_image5.png
    105
    185
    media_image5.png
    Greyscale
 and a second host material comprising a compound of formula 2 
    PNG
    media_image6.png
    163
    192
    media_image6.png
    Greyscale
.  A preferred embodiment for a compound of formula 2 is 
    PNG
    media_image7.png
    90
    87
    media_image7.png
    Greyscale
 which is Applicant’s elected species.  

Present claim 9:
The claims of the copending application are directed to an organic electroluminescent device comprising the electroluminescent compounds shown above.  Claim 9 of copending application.


Ascertaining the differences between claims of copending application and claims al issue
The specific embodiment comprising compound of 
    PNG
    media_image7.png
    90
    87
    media_image7.png
    Greyscale
 anticipates the present claims (elected species).

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
MPEP 2144.06.11 A.4(c) states "consider teachings of preferred species within the
genus.  If such a species is structurally similar to that claimed, tis disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 3 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626